Exhibit 10.1

SUNCOKE ENERGY, INC.

SAVINGS RESTORATION PLAN

(Effective January 1, 2012)

 

I. STRUCTURE OF THE PLAN

The SunCoke Energy, Inc. Savings Restoration Plan (the “Plan”) is established by
SunCoke Energy Inc. (the “Company”) effective January 1, 2012 for the purpose of
providing for certain employees benefits which otherwise would be lost by reason
of the restrictive provisions of Section 401(a)(17) of the Internal Revenue Code
of 1986, as amended (the “Code”) applicable to the SunCoke Profit Sharing and
Retirement Plan (the “SunCoke Plan”).

This Plan is an unfunded plan maintained primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees within the meaning of Sections 3(36), 201(2), 301(a)(3) and 401(a)(1)
of the Employee Retirement Income Security Act of 1974, as amended.

 

II. ADMINISTRATION OF THE PLAN

The Plan Administrator (as this term is defined in the SunCoke Plan), or its
delegate, (“Plan Administrator”) shall administer the Plan. The Plan
Administrator shall have full authority to determine all questions arising in
connection with the Plan. The Plan Administrator will also interpret the Plan,
adopt procedural rules, and may employ and rely on such legal counsel, such
actuaries, such accountants and such agents as it may deem advisable to assist
in the administration of the Plan. Decisions of the Plan Administrator shall be
conclusive and binding on all persons.

 

III. PARTICIPATION IN THE PLAN

The Plan Administrator shall select the employees eligible to participate in the
Plan from among the participants in the SunCoke Plan whose employing corporation
participates in the SunCoke Plan and adopts this Plan (hereinafter referred to
as a “participating employer”). The participants in the SunCoke Plan selected
for participation in this Plan shall be those Suncoke Plan participants whom the
Plan Administrator reasonably believes will have annual base and projected
target Bonus compensation in excess of the limitations on compensation imposed
under the terms of the SunCoke Plan by reason of Section 401(a)(17) of the Code
during the applicable calendar year.

 

     

Savings Restoration Plan

Effective January 1, 2012



--------------------------------------------------------------------------------

IV. BENEFITS PROVIDED UNDER THE PLAN

 

  1. Participant Contributions

 

  A. Participant Contributions. If in any calendar year a participant is
expected to receive Compensation that exceeds the limitation on compensation
imposed under the terms of the SunCoke Plan by reason of Section 401(a)(17) of
the Code (the “Compensation Cap”), the participant may irrevocably elect on a
form prescribed by the Plan Administrator, before the beginning of such calendar
year, to defer on a pretax basis a percentage (not to exceed 50%) of (1) the
portion of such participant’s base salary payable in respect of services
performed in such calendar year that constitutes Excess Compensation in the year
in which it is payable; and (2) the portion of the participant’s Bonus payable
in respect of services performed in such calendar year that constitutes Excess
Compensation in the year in which it is payable (together, “Eligible
Compensation”). Such deferrals shall be referred to as “Participant
Contributions.” The election made pursuant to this subsection A will remain in
effect until changed or revoked, but as of December 31 of each calendar year,
the election then in effect becomes irrevocable with respect to Eligible
Compensation payable in connection with services performed by a participant in
the immediately following calendar year.

 

  B. Method of Making Participant Contributions. For any calendar year for which
a participant has made an irrevocable election in accordance with subsection A
above, Participant Contributions, as determined above, will be withheld from
Eligible Compensation payable to the participant with respect to services
performed in such calendar year and credited to a book account maintained for
the participant by or on behalf of the participating employer as of the date
such amounts would otherwise have been paid to the participant.

 

  C. First Year of Eligibility to Participate. In the calendar year that an
employee first becomes eligible to participate in the Plan (provided that the
employee has not previously become eligible to participate in any Elective
Account Balance Plan or Non-Elective Account Balance Plan), the participant may
make an initial deferral election under subsection A above within 30 days after
the date such participant becomes eligible to participate in the Plan. Any such
election shall apply to (1) salary earned for services performed in such
calendar year subsequent to such election; and (2) the pro-rata portion of the
Bonus attributable to services performed after the date such election is made.

 

  2. Employer Contributions

 

  A.

Matching Employer Contributions. A participant’s participating employer shall
maintain, or cause to be maintained, a book account for such participant who has
met the eligibility requirement of the SunCoke Plan to which the participating
employer shall credit an amount equal to 100% of the first 5% of Eligible
Compensation that the participant contributes

 

   2   

Savings Restoration Plan

Effective January 1, 2012



--------------------------------------------------------------------------------

  to the Plan as Participant Contributions during a calendar year, allocated by
pay period or payment date (“Matching Employer Contributions”). Matching
Employer Contributions shall be credited to participants’ book accounts for each
payroll period for which the related Participant Contributions are credited to
participants’ book accounts.

 

  B. Safe Harbor Employer Contributions. A participant’s participating employer
shall maintain, or cause to be maintained, a book account for such participant
who has met the eligibility requirement of the SunCoke Plan to which, in respect
of each calendar year, the participating employer shall credit an amount equal
to 3% of the participant’s Eligible Compensation for the calendar year with
respect to which the participant makes Participant Contributions to this Plan
for the calendar year (“Safe Harbor Employer Contributions”). Safe Harbor
Employer Contributions shall be credited to participants’ book accounts each
payroll period.

 

  C. Additional Employer Contribution. For each calendar year, each
participating employer, in its absolute discretion, shall determine the amount,
if any, that shall be credited as an additional employer contribution
(“Additional Employer Contribution”) to the book accounts of each participant
that is employed by the participating employer. The participating employer has
the absolute discretion to determine which, if any, participants that are
employed by the participating employer shall be credited with an Additional
Employer Contribution, the amount of each such Additional Employer Contribution,
and the date as of which each such Additional Employer Contribution shall be
credited to the participant’s book account.

 

  3. Vesting of and Earnings on Book Accounts

 

  A. Nonforfeitability. All Participant Contribution and Safe Harbor Employer
Contribution amounts credited to book accounts on behalf of participants shall
be nonforfeitable.

 

  B. Vesting. All Matching Employer Contribution and Additional Employer
Contribution amounts shall be subject to the vesting provisions of the SunCoke
Plan; provided that all amounts credited to book accounts on behalf of
participants shall become fully vested upon the termination of the Plan pursuant
to Section 1 of Article VII.

 

  C. Earnings. All amounts credited to participants’ book accounts under the
Plan shall be deemed to have been invested in the default Fund designated by the
Plan Administrator, provided that at any time after the first contribution is
made to the Plan on behalf of the Participant, the Participant may transfer past
contributions to a different Fund and direct the deemed investment of future
contributions to other Funds established under the SunCoke Plan, pursuant to
procedures and limitations in effect under the SunCoke Plan.

 

   3   

Savings Restoration Plan

Effective January 1, 2012



--------------------------------------------------------------------------------

V. DISTRIBUTIONS

 

  1. Lump-Sum Distribution

Unless elected by the participant in Sections 2 or 3 below, each participating
employer shall distribute in a lump sum to each participant in the Plan employed
by it for whom it maintains book accounts or his Beneficiary an amount in cash
equal to 100% of the value of his vested book account(s) attributable to all
participant contributions and employer contributions (adjusted for investment
earnings and losses on such contributions), on the first day of the seventh
month following the termination of employment of such participant under
circumstances constituting a separation from service, including disability (as
such term is defined in Section 409A). Notwithstanding the foregoing, payment of
the value of a participant’s book accounts, adjusted for investment earnings and
losses thereon, to any participant who has a separation from service due to
death shall be paid in a lump sum immediately upon death to the participant’s
Beneficiary.

 

  2. Retirement Election

Prior to the participant’s first year of participation in the Plan, a
participant may make a one-time election, subject to Section 5 of Article V, to
receive a distribution from the plan of 100% of the value of his vested book
account(s) attributable to all participant contributions and employer
contributions (adjusted for investment earnings and losses on such
contributions) payable upon the participant’s Retirement in annual installments
rather than in a lump sum. Under such an election, the participant shall elect
to receive between 2 and 10 years of substantially equal annual installment
payments, with the first installment payment to be paid on the first day of the
seventh month following the participant’s Retirement, and the remaining
installments to be paid on the anniversaries of the first payment date until all
installments have been distributed. In the event the participant dies before all
installment payments have been made under this section, payment of the remaining
balance of the participant’s accounts will be paid to the participant’s
Beneficiary in a lump sum upon the participant’s death. Notwithstanding anything
herein to the contrary, in the event that the total vested amount of a
participant’s book account is less than $50,000 at the time of the participant’s
Retirement, such amount shall be paid in a lump sum on the first day of the
seventh month following the participant’s Retirement.

 

   4   

Savings Restoration Plan

Effective January 1, 2012



--------------------------------------------------------------------------------

  3. In-Service Payments.

Concurrently with making an annual election to contribute to this Plan, a
participant may make an election to receive an in-service lump sum distribution
of amounts deferred to the Plan as Participant Contributions only (adjusted for
investment earnings and losses on such contributions) on a specified date not
earlier than the January 1 following three years from the end of the calendar
year for which the election was made. For example, salary and Bonus amounts
otherwise payable in respect of services performed in 2013 that are deferred
under the Plan as Participant Contributions may not be paid earlier than
January 1, 2016. Regardless of an election to defer payment under this
Section 3, payment of a participant’s Participant Contributions (adjusted for
investment earnings and losses on such contributions) shall be made upon
separation from service or Retirement as described in Sections 1 and 2 above.

 

  4. Distribution Upon Income Inclusion Under Section 409A

Upon a final determination that amounts deferred under the Plan are includible
in the gross income of a participant under Code Section 409A, such amounts shall
be distributed to the participant.

 

  5. Subsequent Deferral Elections.

Subject to the approval of the Plan Administrator, a participant who makes an
election pursuant to Section 2 above may elect to change the form of payment for
such election to a different number of installment payments or to a lump sum and
a participant who makes an election pursuant to Section 3 above may elect to
delay the time of payment elected pursuant to Section 3. In each case, any such
election (a) must be made at least one year prior to the previously determined
payment date, (2) shall not become effective until the date that is one year
after the date on which such election is made, and (3) must delay the payment of
any affected amounts to a date that is not less than five years after the date
such amounts otherwise would have been distributed. For the avoidance of doubt,
no deferral elections may be made pursuant to this Section 5 by any participant
who is in pay status.

 

   5   

Savings Restoration Plan

Effective January 1, 2012



--------------------------------------------------------------------------------

VI. CLAIMS PROCEDURE.

 

  1. Claim for Benefits. All claims for benefits under the Plan shall be made in
writing and shall be signed by the applicant. Claims shall be submitted to a
representative designated by the Plan Administrator and hereinafter referred to
as the “Claims Coordinator”.

 

  A. Each claim hereunder shall be acted on and approved or disapproved by the
Claims Coordinator within 60 days following the receipt by the Claims
Coordinator of the information necessary to process the claim.

 

  B. In the event the Claims Coordinator denies a claim for benefits, in whole
or in part, the Claims Coordinator shall notify the applicant in writing of the
denial of the claim and notify such applicant of his or her right to a review of
the Claims Coordinator’s decision by the Plan Administrator. Such notice by the
Claims Coordinator shall also set forth, in a manner calculated to be understood
by the applicant, the specific reason for such denial, the specific Plan
provisions on which the denial is based, a description of any additional
material or information necessary to perfect the claim, with an explanation of
why such material or information is necessary, and an explanation of the Plan’s
claims review procedure as set forth in this Article VI.

 

  C. If no action is taken by the Claims Coordinator on an applicant’s claim
within 60 days after receipt by the Claim Coordinator, such application shall be
deemed to be denied for purposes of the following appeals procedure.

 

  2. Appeals Procedure. Any applicant whose claim for benefits is denied in
whole or in part (“Claimant”) may appeal from such denial to the Plan
Administrator for a review of the decision by the Plan Administrator. Such
appeal must be made within six months after the Claimant has received written
notice of the denial as provided above in Section 1. An appeal must be submitted
in writing within such period and must:

 

  A. Request a review by the Plan Administrator of the claim for benefits under
the Plan;

 

  B. Set forth all of the grounds upon which the Claimant’s request for review
is based and any facts in support thereof; and

 

  C. Set forth any issues or comments which the Claimant deems pertinent to the
appeal.

 

   6   

Savings Restoration Plan

Effective January 1, 2012



--------------------------------------------------------------------------------

The Plan Administrator shall regularly review appeals by Claimants. The Plan
Administrator shall act upon each appeal within 60 days after receipt thereof
unless special circumstances require an extension of the time for processing the
Claimant’s request for review. If such an extension of time for processing is
required, written notice of the extension shall be forwarded to the Claimant
prior to the commencement of the extension. In no event shall such extension
exceed a period of 120 days after the request for review is received by the Plan
Administrator.

The Plan Administrator shall make a full and fair review of each appeal and any
written materials submitted by the Claimant and/or the Participating Company in
connection therewith. The Plan Administrator may require the Claimant and/or the
Participating Company to submit such additional facts, documents or other
evidence as the Plan Administrator in its discretion deems necessary or
advisable in making its review. The Claimant shall be given the opportunity to
review pertinent documents or materials upon submission of a written request to
the Plan Administrator, provided the Plan Administrator finds the requested
documents or materials are pertinent to the appeal.

On the basis of its review, the Plan Administrator shall make an independent
determination of the Claimant’s eligibility for benefits under the Plan. The
decision of the Plan Administrator on any claim for benefits shall be final and
conclusive upon all parties thereto.

In the event the Plan Administrator denies an appeal, in whole or in part, the
Administrator shall give written notice of the decision to the Claimant, which
notice shall set forth, in a manner calculated to be understood by the Claimant,
the specific reasons for such denial and which shall make specific reference to
the pertinent Plan provisions on which the Plan Administrator’s decision was
based.

 

  3. Compliance with Regulations. It is intended that the claims procedure of
this Plan be administered in accordance with the claims procedure regulations of
the Department of Labor set forth in 29 CFR § 2560.503-1.

 

VII. GENERAL PROVISIONS

 

  1. Right to Terminate

This Plan may be terminated at any time by the Company. The Company or any
participating employer may terminate participation in this Plan with respect to
its employees participating in the SunCoke Plan. If a participating employer
shall terminate the SunCoke Plan with respect to its employees, this Plan shall
be terminated automatically with respect to future calendar years. Upon
termination of the Plan, the amounts credited to participants’ book accounts
under this Plan shall be distributed to such participants in accordance with the
terms of the Plan and the participant’s existing elections.

 

   7   

Savings Restoration Plan

Effective January 1, 2012



--------------------------------------------------------------------------------

  2. Right to Amend

This Plan may be amended at any time by the Board of Directors of the Company,
except that no such amendment shall reduce for any participant the vested amount
then credited to his book account established under this Plan.

 

  3. Nonalienation of Benefits

No right to payment or any other interest under this Plan shall be assignable or
subject to attachment, execution, or levy of any kind.

 

  4. Employment Relationships

Nothing in this Plan shall be construed as giving any employee the right to be
retained in the employ of any participating employer. Each participating
employer in the Plan expressly reserves the right to dismiss any employee at any
time without regard to the effect which such dismissal might have upon him under
the Plan.

 

  5. Plan Not Funded

Benefits payable under this Plan shall not be funded and shall be made out of
the general funds of the participating employers. To the extent any person
acquires a right hereunder, such right(s) shall be no greater than those of a
general, unsecured creditor of the Plan Sponsor.

 

  6. Construction

This Plan shall be construed, administered and enforced according to the laws of
the state of Illinois.

 

  7. Definition

 

  A. Additional Employer Contribution. The employer contribution credited to a
participant’s book account pursuant to subsection D of Section 2 of Article IV.

 

  B. Beneficiary. The person or persons designated by the participant on a form
determined by the Plan Administrator. In the event the participant has not
designated a beneficiary, the participant’s Beneficiary shall be the
participant’s surviving spouse. In the event the participant does not have a
surviving spouse, the participant’s Beneficiary shall be the participant’s
beneficiary under the life insurance plan sponsored by the Company.

 

   8   

Savings Restoration Plan

Effective January 1, 2012



--------------------------------------------------------------------------------

  C. Bonus. The annual bonus payable to a participant under the SunCoke Energy,
Inc. Annual Incentive Plan.

 

  D. Compensation. Compensation shall have the same meaning as under the SunCoke
Plan with respect to Elective Contributions, except that the Compensation Cap
shall not be taken into account.

 

  E. Elective Account Balance Plan. Any arrangement of a participating employer
or a Related Employer that is an elective account balance plan as described in
Section 1.409A-1(c)(2)(A) of the Treasury regulations promulgated under
Section 409A.

 

  F. Elective Contributions. The pre-tax elective deferrals made in accordance
with a participant’s salary reduction agreement under the SunCoke Plan.

 

  G. Excess Compensation. Compensation paid to the participant in the calendar
year after the Compensation paid to the participant has reached the Compensation
Cap.

 

  H. Non-Elective Account Balance Plan. Any arrangement of a participating
employer or a Related Employer that is a non-elective account balance plan as
described in Section 1.409A-1(c)(2)(B) of the Treasury regulations promulgated
under Section 409A.

 

  I. Related Employer. means a participating employer and (a) any corporation
that is a member of a controlled group of corporations as defined in
Section 414(b) of the Code that includes the participating employer, applying a
50% threshold in Section 1563(a)(1), (2) and (3) of the Code for purposes of
determining a controlled group of corporations under Section 414(b) and (b) any
trade or business that is under common control as defined in Section 414(c) of
the Code that includes the participating employer, applying a 50% threshold in
Section 1.414(c)-2 of the Treasury regulations promulgated under Section 414(c)
of the Code.

 

  J. Retirement. Retirement means Separation from Service when a participant has
reached age 55 and has 10 years of service or age 60 and has 5 years of service.
Years of Service is defined under the SunCoke Plan.

 

   9   

Savings Restoration Plan

Effective January 1, 2012



--------------------------------------------------------------------------------

  K. Separation from Service. Notwithstanding any provision of this Plan to the
contrary and pursuant to Treasury Regulation Section 1.409A- 1(h)(1)(ii), where
it is reasonably anticipated that there will be a permanent reduction in the
level of bona fide services of the participant after a certain date to 49% or
less of the average level of bona fide services performed by the participant
during the immediately preceding 12 months, such participant shall be treated
for purposes of this Plan as having on such date a termination of employment and
a separation from service wherever the terms “separation from,” “separation from
service for purposes of Code Section 409A,” and “separation from service as
defined in Code Section 409A,” are used in the Plan.

IN WITNESS WHEREOF, the Company has caused this Plan to be duly executed and its
seal to be hereunto affixed on the date indicated below, but effective as of the
Effective Date.

 

SUNCOKE ENERGY, INC. By:  

/s/ Gary Yeaw

 

Name: Gary Yeaw

Title:   Vice President, Human Resources

Date: December 6, 2011

 

   10   

Savings Restoration Plan

Effective January 1, 2012